
	
		II
		110th CONGRESS
		2d Session
		S. 3741
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to prohibit regulation of
		  certain emissions from agricultural production.
	
	
		1.Prohibition on regulation of
			 certain emissions from agricultural production
			(a)In
			 generalTitle III of the
			 Clean Air Act is amended—
				(1)by inserting
			 after section 312 (42 U.S.C. 7612) the following:
					
						313.Prohibition on
				regulation of certain emissions from agricultural productionNotwithstanding any other provision of law,
				the Administrator shall not regulate under this Act any emission of carbon
				dioxide, nitrogen oxide, or methane resulting from agricultural
				production.
						;
				and
				(2)by redesignating
			 the second section 317 (42 U.S.C. 7617) (relating to economic impact
			 assessment) as section 318.
				(b)Conforming
			 amendmentSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g))
			 is amended—
				(1)by striking
			 (g) The term and inserting the following:
					
						(g)Air
				pollutant
							(1)In
				generalThe
				term
							;
				(2)in the second
			 sentence, by striking Such term and inserting the
			 following:
					
						(2)InclusionThe
				term air pollutant
						;
				and
				(3)by adding at the
			 end the following:
					
						(3)ExclusionThe
				term air pollutant does not include carbon dioxide, nitrogen
				oxide, or methane resulting from agricultural
				production.
						.
				
